


116 HR 1677 IH: To repeal certain foreign affairs reporting requirements.
U.S. House of Representatives
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1677
IN THE HOUSE OF REPRESENTATIVES

March 11, 2019
Mr. Yoho (for himself, Mr. Connolly, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To repeal certain foreign affairs reporting requirements.

 
1.Repeal of certain foreign affairs reporting requirements 
(a)In generalThe following provisions of law are repealed: (1)Section 404 of the Arms Control and Disarmament Act (22 U.S.C. 2593b), relating to public annual report on world military expenditures and arms transfers. 
(2)Section 5 of the Act entitled An Act to establish a Commission on Security and Cooperation in Europe, approved June 3, 1976 (Public Law 94–304; 22 U.S.C. 3005), relating to annual report on the Commission on Security and Cooperation in Europe. (3)Subsection (c) of section 702 of the Foreign Service Act of 1980 (22 U.S.C. 4022), relating to annual report on foreign language competence. 
(4)Subsection (b) of section 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7), relating to report on assistance relating to international terrorism.  (b)Conforming amendmentSection 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7) is amended by redesignating subsection (c) as subsection (b).   

